Citation Nr: 0204372	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  98-16 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Evaluation of the veteran's right knee patellofemoral 
syndrome, currently evaluated as 10 percent disabling.  

2.  Evaluation of the veteran's left knee patellofemoral 
syndrome, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from May 1990 to December 
1996.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) which, in 
pertinent part, established service connection for right knee 
patellofemoral syndrome and left knee patellofemoral 
syndrome; assigned 10 percent evaluations for those 
disabilities; established service connection for bilateral 
tinea pedis; and assigned a noncompensable evaluation for 
that disability.  In June 2000, the Board granted a 10 
percent evaluation for the veteran's bilateral tinea pedis 
and remanded the evaluations for her right knee and left knee 
patellofemoral syndrome to the RO for additional action.  The 
veteran has been represented throughout this appeal by the 
American Legion.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for her service-connected knee 
disabilities.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issues as evaluation of the veteran's right 
knee patellofemoral syndrome and evaluation of her left knee 
patellofemoral syndrome.  The veteran is not prejudiced by 
such action.  The Board has not dismissed any issue and the 
law and regulations governing the evaluation of disabilities 
is the same regardless of how the issue is styled.  In 
reaching the determination below, the Board has considered 
whether staged ratings should be assigned and conclude that 
the disabilities addressed have not significantly changed and 
uniform ratings are appropriate.  
Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the veteran's 
claims to the Department of Veterans Affairs (VA) 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2001) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  


FINDINGS OF FACT

1.  The veteran's right knee patellofemoral syndrome has been 
shown to be productive of no more than moderate impairment of 
the knee including functional limitation of motion due to 
pain; neither instability or subluxation of the knee is 
demonstrated.  

2.  The veteran's left knee patellofemoral syndrome has been 
shown to be productive of no more than moderate impairment of 
the knee including functional limitation of motion due to 
pain; neither instability or subluxation of the knee is 
demonstrated.  


CONCLUSIONS OF LAW

1.  Right knee patellofemoral syndrome is 20 percent 
disabling according to applicable schedular criteria.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2001).  

2.  Left knee patellofemoral syndrome is 20 percent disabling 
according to applicable schedular criteria.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the issues of the evaluations for the veteran's 
knee disabilities, the Board observes that the VA has secured 
or attempted to secure all relevant VA and private medical 
records to the extent possible.  There remains no issue as to 
the substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.159, 3.326(a)).  The veteran has been 
advised by the statement of the case and the supplemental 
statements of the case of the evidence that would be 
necessary for her to substantiate her claims.  The veteran 
has been afforded VA examinations for compensation purposes.  
The examination reports are of record.  The veteran was 
afforded a hearing before a VA hearing officer.  The hearing 
transcript is of record.  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met.  


I.  Historical Review

The veteran's service medical records indicate that she was 
treated for bilateral knee patellofemoral syndrome on several 
occasions.  The report of a February 1998 VA examination for 
compensation purposes states that the veteran complained of a 
chronic bilateral knee burning sensation and intermittent 
bilateral knee swelling.  On examination of the knees, the 
veteran exhibited a full range of motion of the joints and 
slight tenderness over the right lateral collateral ligament.  
The diagnosis was patellofemoral syndrome with residuals.  In 
March 1998, the RO established service connection for right 
knee patellofemoral syndrome and left knee patellofemoral 
syndrome and assigned 10 percent evaluations for the 
disabilities.  


II. Evaluations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  Malunion of the tibia 
and fibula of either lower extremity warrants a 10 percent 
evaluation when the disability results in slight knee or 
ankle disability.  A 20 percent evaluation requires that the 
malunion produce moderate knee or ankle disability.  A 30 
percent evaluation requires marked knee or ankle disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2001).  Slight 
impairment of either knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent disability 
evaluation.  A 20 percent disability evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent disability evaluation.  A 20 percent disability 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires limitation to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2001).  Limitation of 
extension of either leg to 10 degrees warrants a 10 percent 
disability evaluation.  A 20 percent disability evaluation 
requires that extension be limited to 15 degrees.  A 30 
percent disability evaluation requires that extension be 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2001).  The average normal range of motion of the knees 
is from 0 degrees of extension to 140 degrees of flexion.  38 
C.F.R. § 4.71 (2001).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2001).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2001), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

At the February 1998 VA examination for compensation 
purposes, the veteran complained of a chronic bilateral knee 
burning sensation and intermittent bilateral knee swelling.  
She reported that her knee symptoms were exacerbated by 
strenuous physical activities.  The veteran was observed to 
have a normal gait.  On examination of the knees, the veteran 
exhibited a full range of motion of the joints; slight 
tenderness over the right lateral collateral ligament on 
varus stress; and no ligamental laxity or swelling.  
Contemporaneous X-ray studies of the knees revealed minimal 
medial compartment joint space narrowing.  The diagnosis was 
patellofemoral syndrome with residuals.  

VA clinical documentation dated in May 1998 reflects that the 
veteran complained of bilateral interior knee pain.  Treating 
VA medical personnel observed that the veteran exhibited a 
full range of motion of the knees; stable ligaments; mild 
peripatellar tenderness; and no joint line tenderness.  
Contemporaneous X-ray studies of the knees were reported to 
be within normal limits.  An impression of bilateral 
chondromalacia patellae was advanced.  

In her October 1998 Appeal to the Board (VA Form 9), the 
veteran advanced that she experienced chronic bilateral knee 
pain and swelling.  She stated that her knees became painful 
after she stood or walked for periods longer than thirty 
minutes.  The veteran conveyed that her bilateral knee 
impairment interfered with her employment as a prison guard.  
She was seeking alternative employment which did not require 
prolonged standing or walking.  

At the November 1998 hearing on appeal, the veteran testified 
that she experienced a chronic burning sensation in her knees 
even while at rest and bilateral knee swelling after 
strenuous physical activity and prolonged periods of walking, 
standing, and sitting.  The physical activities associated 
with her duties as a prison guard exacerbated her knee 
disabilities.  The veteran stated that her disabilities 
significantly limited all of her daily activities.  She 
clarified that she did only what she had to do.  

A May 1999 VA treatment record states that the veteran 
complained of bilateral knee pain and swelling.  She reported 
that her prescribed Motrin and Naprosyn did not relieve her 
complaints.  Treating VA medical personnel observed that the 
veteran exhibited crepitus of the knees and no joint 
effusion.  An October 2000 VA magnetic resonance imaging 
study of the left knee revealed findings consistent with 
chondromalacia patella and normal ligaments.  

A January 2001 physical evaluation from Belk C. Troutman, 
M.D., conducted for the VA notes that the veteran was being 
examined for "the established diagnosis of tibia and fibula, 
impairment of " and bilateral patellofemoral syndrome.  The 
veteran complained of chronic bilateral knee pain, swelling, 
stiffness, instability, and weakness.  She clarified that: 
she was unable to walk more than twenty-five feet without 
experiencing horrible pain; her pain was not relieved by 
medication; and she stopped working as a prison guard due to 
her inability to stand on her feet for the periods required 
by her assigned duties.  Dr. Troutman observed that: the 
veteran had a mild left antalgic gait; did not require any 
device to ambulate; and her shoes did not reflect any unusual 
wear pattern indicative of abnormal weight-bearing.  On 
examination, the veteran exhibited an active right knee range 
of motion of 0 to 110 degrees with pain after 90 degrees; an 
active left knee range of motion of 0 to 100 degrees with 
pain after 70 degrees; bilateral patellar tenderness; slight 
weakness associated with left knee extension; and no evidence 
of joint instability, crepitus, swelling, heat, effusion, or 
redness.  Contemporaneous X-ray studies of the lower 
extremities revealed bilateral old healed proximal tibial 
shaft stress fractures and mild bilateral knee degenerative 
arthritic changes and developing bilateral chondromalacia 
changes.  The diagnosis was bilateral tibial and fibular 
impairment and bilateral patellofemoral syndrome with mild 
arthritic changes.  The doctor commented that the:

The subjective factors are pain, 
weakness, stiffness, swelling, 
inflammation, instability, fatigue, and 
lack of endurance.  The objective factors 
are slight range of motion loss, 
tenderness over the patellae, worse on 
the left and X-ray findings.  ...  It is my 
opinion that it is at least as likely as 
not that her knees, especially the left, 
cause pain on weight bearing and walking.  
Repetitious use (because of excessive 
weight especially) causes significant 
limitation of function requiring weight 
bearing.  

In a January 2001 written statement, the veteran reiterated 
that she experienced chronic bilateral knee pain and burning.  
She stated that her knee disabilities significantly limited 
her vocational and daily activities.  The veteran believed 
that the record established at least moderate impairment of 
each knee and supported assignment of 20 percent evaluations 
for her knee disabilities.  In his March 2002 brief, the 
accredited representative directs the Board's attention to 
the provisions of VAOPGPREC 23-97 (July 1, 1997) which 
clarified that a claimant who had both arthritis and 
instability of the knee may be rated separately under 38 
C.F.R. § 4.71a, Diagnostic Codes 5003 and 5257.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's knee disabilities have been shown by the most 
recent orthopedic evaluation of record to be productive of 
significant subjective complaints of chronic pain and 
swelling; a right knee range of motion of 0 to 110 degrees 
with pain beyond 90 degrees; a left knee range of motion of 0 
to 100 degrees with pain beyond 70 degrees; healed bilateral 
tibial shaft stress fracture residuals; early arthritic and 
chondromalacia patellae changes; and no joint instability.  

Initially, the Board observes that the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5257 and VAOPGPREC 23-97 
(July 1, 1997) are not for application in the instant appeal 
as the veteran has not been objectively shown to have either 
chronic joint instability or recurrent subluxation.  While 
the veteran has advanced on appeal that she experienced knee 
instability, such complaints have not been substantiated by a 
medical professional.  The Board does find, however, that the 
veteran's bilateral knee disability picture is consistent 
with a history of tibial fracture residuals and associated 
moderate bilateral knee impairment warranting 20 percent 
evaluations under Diagnostic Code 5262.  While the most 
recent examination findings of record reveal limitation of 
motion of the knees which is not compensable under the 
provisions of Diagnostic Codes 5260 and 5261, the physician 
did report functional limitation of the knees due to pain 
consistent with moderate impairment of each knee.  Such 
findings merit assignment of a 20 percent evaluation for each 
knee.  As the clinical evidence of record does not establish 
marked impairment of either knee or ankle, the Board 
concludes that a 20 percent evaluation for each knee is now 
warranted under the provisions of Diagnostic Code 5262.  
Evaluations under Diagnostic Code 5262 encompass limitation 
of motion and other knee impairments.  Therefore, separate 
evaluations based upon arthritic limitation of joint motion 
are not for assignment given the prohibition of the 
evaluation of the same disability under multiple diagnostic 
codes.  38 C.F.R. § 4.14 (2001); Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994).  The record tends to show that the 
degree of disability has been relatively stable over the 
period of the appeal; accordingly, there would be no basis 
for staged ratings as contemplated by Fenderson.


ORDER

A 20 percent evaluation is granted for right knee 
patellofemoral syndrome, subject to the regulations governing 
the award of monetary benefits

A 20 percent evaluation is granted for left knee 
patellofemoral syndrome, subject to the regulations governing 
the award of monetary benefits.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

